DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of t
2. This Office Action is in response to Applicants election and remarks filed 5/21/20. Applicant has elected with traverse Group I, drawn to claims 1-19 and 24. Applicants argue that Goldman et al., does not disclose or suggest an anti-IFNARl monoclonal antibody or antigen-binding portion thereof!, which binds to all or part of SD2 domain and all or part of SD3 domain and inhibits the biological activity of Type I interferons. Thus, Applicants request for withdrawal of the restriction requirement. Applicants’ arguments have been fully considered but are not found to be persuasive. Contrary to Applicants assertion, Goldman reference discloses mAb EA12 antibody seems to require native HuIFNAR-1 for reactivity and does not map to a single subdomain, perhaps recognizing an epitope containing noncontiguous sequences in at least two subdomains. EA12 blocked IFN-alpha2 binding to human cells and interfered with STAT activation and antiviral activity. Therefore, the restriction requirement is maintained. Applicants also the following species without traverse. HCDR sequences 3, 4 and 5; LCDR sequences 8, 9 and 10; VH sequence of SEQ ID NO: 2, VL sequence of SEQ ID NO: 7. Applicants have elected nucleotide sequences of SEQ ID NO: 1 and 6. Finally, Applicants elects biomaterial from A1 in claim 18. Applicants indicate that claim 1-19 and 24 read on the elected species.  Therefore, the restriction requirement is made FINAL.
Information Disclosure Statement

Claim Objections
4. It is suggested that Applicants recite subsections of the claims alphabetically. For example, Claim 1 a),b), c), Claim 2 a), b), c) d) etc.
Claim Rejections - 35 USC § 112(b) or 101
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5a. Claims 8, 10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The method steps associated with using the isolated antibody in the various steps associated with A-F. For example, a method treating stimulated human peripheral blood mononuclear cells with the antibody to inhibit the biological activity of type I interferon. OR
5b. Claims 10 and 24 are rejected under 35 U.S.C. 101 because the claim is considered to be an improper definition of process. It is noted that although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. MPEP 2173.05(q). 
5c. Claim 8, recites stringent. Stringent is a relative term. However the specification has not defined the stringency.

Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6a. Claim 9 is rejected under 35 U.S.C. § 112, first paragraph,  as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention appears to employ novel hybridoma cells (CGMCC deposit No. 12542 or CGMCC deposit no. 12543).  Since the hybridoma cells are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;

(e) the deposit will be replaced if it should ever become inviable.

Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  At p. 8, the date of the deposit is missing.  The specification should be amended to include such, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  
6b. Claims 1-19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1. An anti-IFNARI monoclonal antibody or antigen- binding portion thereof, which binds to all or part of SD2 domain and all or part of SD3 domain, and inhibits the biological activity of Type I interferons.

Claim 3. The antibody or antigen-binding portion thereof of claim 1, wherein: the heavy chain variable region of the antibody or antigen-binding portion thereof is encoded by a gene which is 1) or 2) as follows: 1) the product of or derived from mouse IGHV9-3, IGHD2-13 and IGHJ1 genes; 2) the product of or derived from mouse IGHV9-3, IGHD1-1 and IGHJ3 genes; the light chain variable region of the antibody or antigen-binding portion thereof is encoded by a gene which is 3) or 4) as follows:   3) the product of or derived from mouse IGKV6-13 and IGKJ5 genes; 4) the product of or derived from mouse IGHV6-15 and IGKJ2 genes.  
Claim 4.  The antibody or antigen-binding portion thereof of claim 3, wherein: the heavy chain variable region of the antibody or antigen-binding portion thereof which is 5) or 6) as follows:
 5) comprising sequentially the protein or peptide encoded by full length or part of mouse IGHV9-3gene, the protein or peptide encoded by full length or part of mouse IGHD2- 13 gene, and the protein or peptide encoded by full length or part of mouse IGHJ1gene; 
6) comprising sequentially the protein or peptide encoded by full length or part of mouse IGHV9-3gene, the protein or peptide encoded by full length or part of mouse 
 7) comprising sequentially the protein or peptide encoded by full length or part of mouse IGHV6-13gene, and the protein or peptide encoded by full length or part of mouse IGHJ5gene.  
8) comprising sequentially the protein or peptide encoded by full length or part of mouse IGHV6-15gene, and the protein or peptide encoded by full length or part of mouse IGHJ2 gene.
Claim 5. The antibody or antigen-binding portion thereof of claim 4, wherein: the heavy chain variable region of the antibody or antigen-binding portion thereof, comprising sequentially the protein encoded by mouse IGHV9-3 gene, the protein encoded by mouse IGHD2-13 gene, the protein encoded by mouse IGHJ1 gene; and the light chain variable region of the antibody or antigen-binding portion thereof, comprising sequentially the protein  encoded by mouse IGHV6-l3gene, the protein encoded by mouse IGHJ5 gene; or the heavy chain variable region of the antibody or antigen-binding portion thereof, comprising sequentially the protein encoded by mouse IGHV9-3 gene, the protein encoded by mouse IGHD1 -1 gene, the protein encoded by mouse IGHJ3 gene, and the light chain variable region of the antibody or antigen-binding portion comprising the protein encoded by mouse IGHV6-15 gene, and the protein encoded by mouse IGHJ2 gene.
Claim 6. The anti-IFNARI monoclonal antibody or antigen-binding portion thereof of claim 1, wherein: the heavy chain variable region of the anti-IFNARI monoclonal 
4) amino acid sequences obtained from substitution, addition or deletion of one or more amino acid residues of SEQ ID No:4 or SEQ ID No: 14 having the same function; the amino acid sequence of the heavy chain variable region CDR3 is (5) or (6) as follows: (5) amino acid sequence of SEQ ID No:5 or SEQ ID No:15; (6) amino acid sequences obtained from substitution, addition or deletion of one or more amino acid residues of SEQ ID No:5 or SEQ ID No: 15 having the same function; the amino acid sequence of the light chain variable region CDR1 is (7) or (8) as follows: (7) amino acid sequence of SEQ ID No:8 or SEQ ID No: 18; (8) amino acid sequences obtained from substitution, addition or deletion of one or more amino acid residues of SEQ ID No:8 or SEQ ID No: 18 having the same function the amino acid sequence of the light chain variable region CDR2 is (9) or (10) as follows: (9) amino acid sequence of SEQ ID No:9 or SEQ ID No: 19; (10) amino acid sequences obtained from substitution, addition or 
Claim 7. The anti-IFNAR I monoclonal antibody or antigen-binding portion thereof of claim 6, wherein:   the amino acid sequence of the heavy chain variable region of the anti-IFNAR1 monoclonal antibody is al) or a2) as follows: al) amino acid sequence of SEQ ID No:2 or SEQ ID No: 12; a2) amino acid sequences obtained from substitution, addition or deletion of one or more amino acid residues of SEQ ID No:2 or SEQ ID No: 12 having the same function; the amino acid sequence of the light chain variable region of the anti-IFNAR1 monoclonal antibody is bI) or b2) as follows: b1) amino acid sequence of SEQ ID No:7 or SEQ ID No:17; b2) amino acid sequences obtained from substitution, addition or deletion of one or more amino acid residues of SEQ ID No:7 or SEQ ID No: 17 having the same function.
Claim 8. The antibody of claim 7, wherein: the nucleotide sequence of the heavy chain variable region of the anti-IFNAR1 monoclonal antibody is cl) or c2) or c3): cl) the DNA molecule of SEQ ID No: 1 or SEQ ID No: 11; c2) a cDNA molecule or genomic DNA molecule having 75% or more than 75% identity with the nucleotide sequence of cl); c3) a cDNA molecule or genomic DNA molecule capable of hybridizing with the nucleotide molecule of cl) or c2) under stringent condition; the nucleotide sequence of the light chain variable region of the anti-IFNAR1 monoclonal antibody is dl) or d2) or 
Claim 9. A hybridoma cell having a deposit number of CGMCC deposit No: 12542 or CGMCC deposit No: 12543, secreting the anti-IFNAR1 monoclonal antibody thereof of claim1.
Claim 10. Use of the anti-IFNAR1 monoclonal antibody or antigen- binding portion thereof of claim 1 in: A) binding to IFNAR1; B) inhibiting the biological activity of type I interferons; C) binding to all or part of SD2 domain and/or all or part of SD3 domain; D) inhibiting the biological activity of type I interferons in type I interferons signaling reporter cells; E) inhibiting the biological activity of type I interferons in agonists stimulated human peripheral blood mononuclear cells; or F) treatment and/or prevention of type I interferon-mediated disease and/or diseases caused by type I interferons abnormality.
Claim 11. A type I interferon antagonist, wherein the active ingredients is the anti-IFNAR1 antibody or antigen-binding portion thereof of claim 1.  
12. A composition comprising the anti-IFNAR1 antibody, or antigen-binding portion thereof of claim 1.  
13. An immunoconjugate comprising the anti-IFNAR1 antibody, or antigen-binding portion thereof of claim 1.  
14. The immunoconjugate of claim 13, wherein it comprises a pharmaceutically acceptable carrier.  

16. A humanized antibody derived from humanization of the antibody, antigen-binding portion thereof of claim 1.  
17.  A bispecific molecule comprising the specific binding site of the antibody, or antigen-binding portion thereof of claim 1. 
18.  A biomaterial related to the antibody, or antigen-binding portion thereof of claim 1, which is any one of A1)-A12): Al) the nucleic acid molecule encoding the antibody, or antigen-binding portion thereof of claim 1; A2) an expression kit comprising the nucleic acid molecule thereof Al); A3) an expression vector comprising the nucleic acid molecule of Al); A4) an expression vector comprising the expression kit of A2); A5) the Modified Microorganism comprising the nucleic acid molecule of Al); A6) the Modified Microorganism comprising the expression kit of A2); A7) the Modified Microorganism comprising the expression vector of A3); A8) the Modified Microorganism comprising the expression vector of A4); A9) a transgenic cell line comprising the nucleic acid molecule of Al); A10) a transgenic cell line comprising the expression kit of A2);   Al l) a transgenic cell line comprising the expression vector of A3); A12) a transgenic cell line comprising the expression vector of A4).
19.  A method for preparing anti-IFNARl antibodies, comprising: 1) providing: (i) sequence of the heavy chain variable region of the antibody, comprising CDR1 sequence selected from SEQ ID No:3 and SEQ ID No: 13, CDR2 sequence selected from SEQ ID No:4 and SEQ ID No:14, and CDR3 sequence selected from SEQ ID No:5 and SEQ ID No:15; or (ii) sequence of the light chain variable region of the antibody, 
Claim 24. Use of the antibody produced by the hybridoma cells of claim 9 in at least one of the following A)-F): A) binding to IFNAR1; B) inhibiting the biological activity of type I interferons; C) binding to all or part of SD2 domain and/or all or part of SD3 domain; D) inhibiting the biological activity of type I interferons in type I interferons signaling reporter cells; E) inhibiting the biological activity of type I interferons in agonists stimulated human peripheral blood mononuclear cells; F) treatment and/or prevention of type I interferon-mediated disease and/or diseases caused by type I interferons abnormality.
However, the specification of the instant application provides anti-IFNAR1 antibody 10C2 and 10C9 sequences only (p.30). Figure 3 shows the nucleotide sequence (SEQ ID NO: 1) and amino acid sequence (SEQ ID NO: 2) of the heavy chain variable region of the IFNAR l monoclonal antibody 10C2 (fused with signal peptide (SEQ ID NO: 47 for amino acid sequence and SEQ ID NO: 54 for nucleotide sequence) at N terminus). The CDRl (SEQ ID NO: 3), CDR2 (SEQ ID NO: 4) and CDR3 (SEQ ID NO: 5) In addition, Figure 4 shows the nucleotide sequence (SEQ ID NO: 6) and amino acid sequence (SEQ ID NO: 7) of the light chain variable region of the IFNAR1 
The specification and prior art does not teach a representative number of anti-IFNAR1 monoclonal antibody binding to human IFNAR1 except those disclosed above. 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the only factors present in the claims are (i) a structural characteristic of a binding specific sequences and ii) a functional characteristic of the antibody binding affinity of the interferon beta antibody. There is no identification of any particular sequence or structure of a compound that must be conserved in order to provide the required function of being a monoclonal antibody that binds human IFNAR1.  Thus, the claims are drawn to a genus of antibody that binds human IFNAR1.
The instant specification fails to disclose and there is no art-recognized correlation between the structures of the genus of antibody that binds human INFAR1. 
In other words, the specification does not teach the structure which results in an isolated antibody with the claimed characteristics.  Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
     Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 
The court in Amgen v. Sanofi further compares the requirements of enablement and written description, stating that:
“We cannot say that this particular context, involving a “newly characterized antigen” and a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of “make and use” (routine or conventional production) actually does equate to the required description of the claimed products. For us to draw such a conclusion, and transform a factual issue into a legally required inference, we would have to declare a contested scientific proposition to be so settled as to be entitled to judicial notice.  That we cannot do.”
            The court indicated that it has been hotly disputed whether or not knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.  Citing Centocor again, the court provides an analogy for the antibody-antigen relationship as not quite a lock and key relationship but rather providing a lock and then searching for a key on a ring with a million keys on it.  The court concludes that the “newly characterized antigen” test flouts 
           Accordingly, since the instant fact pattern fits the “newly characterized antigen” scenario, wherein the specification describes the structure of the target/antigen but not the structure of the monoclonal antibodies that binds human IFNAR1, the claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).  
Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

7a. Claim(s) 1, 2, 10 and 24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goldman et al., (1999, IDS of 4/26/2019).
Goldman reference discloses mAb EA12 antibody, which seems to require native HuIFNAR-1 for reactivity and does not map to a single subdomain, perhaps recognizing an epitope containing noncontiguous sequences in at least two subdomains. Absent evidence to the contrary it is expected that EA12 antibody will interact with SD2 and SD3.  EA12 blocked IFN-alpha2 binding to human cells and interfered with STAT activation and antiviral activity. Therefore, Claims 1, 2, 10 and 24 are anticipated by Goldman et al.
Conclusion
	8. No claims are allowed.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEGATHEESAN SEHARASEYON/
Examiner, Art Unit 1645